Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre -AIA  35 U.S.C. 112, sixth paragraph limitation: paragraphs 0022 indicates the “means for moving fluid” as recited in Claim 1 may comprise a ventilator, and paragraph 0031 indicates the means for moving fluid may comprise the casing containing one or more of the fluid connection parts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Iseda (JP 3722410 B2), hereinafter Iseda, in view of DeBellis (US 5932885 A), hereinafter DeBellis, and further in view of Aldrich (US 20060057518 A1), hereinafter Aldrich.

Regarding claims 1-5, Iseda discloses a heating device, comprising: 
a combustive fluid inlet (The rear opening of 3 near element 9); 
a combustible fluid inlet (The combustible fluid enters through 24); 
a combustion head configured to emit a flame (23); 
a first fluid connection comprising a first pipe and connected fluidically to the combustive fluid inlet and to the combustion head (3); 
a second fluid connection comprising a second pipe connected fluidically to the combustible fluid inlet and to the combustion head (24 and 25), at least a section of the second pipe being housed in the first pipe, said section being flexible (“The gas supply pipe 24 is partially configured as a flexible pipe 25” paragraph [0024] of the translation); 
a heat-emitting tube having a first part in fluid communication with the first fluid connection and configured to receive the combustion head and a flame emitted by the combustion head (A downstream portion of 3); 
a fluid outlet connected fluidically to the first part of the heat-emitting tube via a second part of the heat-emitting tube (The outlet of 3); and 
means for moving fluid configured to create a movement of fluid (As indicated above, the “means” may comprise “the casing containing one or more of the fluid connection parts.” Therefore, elements 10, 11, and the casing in general constitute a means for moving fluid) between: 
the combustive fluid inlet and the combustion head via the first fluid connection (Air travels in through 10 and enters 3 at 9); and 
the first part of the heat-emitting tube and the second part of the heat-emitting tube (Air travels through pipe 3), and


    PNG
    media_image1.png
    445
    551
    media_image1.png
    Greyscale

Iseda does not explicitly disclose:
wherein the combustion head and the combustible fluid inlet are separated by a distance of at least 10m, and wherein that the combustion head and the combustive fluid inlet are separated by a distance of at least 10m, or
wherein the combustion head comprises peripheral combustive fluid openings (the examiner notes that the figures indicate features which may be peripheral combustive fluid openings), a Venturi tube, an ionization electrode and an ignition electrode, the peripheral combustive fluid openings being located between the second pipe and the Venturi tube.



    PNG
    media_image2.png
    751
    525
    media_image2.png
    Greyscale

Iseda, as modified by DeBellis, does not disclose wherein the combustion head comprises peripheral combustive fluid openings, a Venturi tube, an ionization electrode and an ignition electrode, the peripheral combustive fluid openings being located between the second pipe and the Venturi tube.

However, Aldrich teaches wherein the combustion head comprises peripheral combustive fluid openings (“An air shutter 26 is provided at the base 61 of the mixer head 7 for controlling the amount of primary combustion air Ap entering the air orifices 62” paragraph [0038] and “the burner assembly 1 further comprises an auxiliary air inlet 51 in the mixer head 7 through which primary combustion air Ap may be forced into the flow of fuel G in the mixer head 7” paragraph [0040]), a Venturi tube (“a venturi sleeve 25 may be positioned within the tubular barrel 2 to accelerate the flow of primary combustion air Ap and fuel G therein causing turbulence which results in enhanced mixing of the primary combustion air Ap and fuel G” paragraph [0033]), an ionization electrode (“The flame/igniter rod 31 preferably incorporates flame sensing using flame ionization technology” paragraph [0034]) and an ignition electrode (“the igniter/flame rod 31 is arranged to pass along the housing 3 from the proximal end 8 of the tubular barrel 2, through the air deflector plate 20 and to be positioned with a sparking tip 32 oriented at an optimal sparking distance” paragraph [0035]), the peripheral combustive fluid openings being located between the second pipe and the Venturi tube (7 is downstream from the fuel supply line).

    PNG
    media_image3.png
    556
    708
    media_image3.png
    Greyscale


One would have been motivated to include wherein the combustion head comprises peripheral combustive fluid openings, a Venturi tube, an ionization electrode and an ignition electrode, the peripheral combustive fluid openings being located between the second pipe and the Venturi tube because Aldrich states that the venturi will enhance mixing of the fuel and air. Additionally, Aldrich states “the burner assembly 1 can be reliably and remotely lit using the igniter/flame rod 31” (paragraph [0034]). Therefore, including the ignition arrangement of Aldrich will improve reliability of ignition.

Regarding claim 6, Iseda, as modified by DeBellis and Aldrich, discloses the heating device of Claim 1, further comprising a casing, wherein the first fluid connection comprises, between the combustive fluid inlet and the first pipe, a first connection part included in the casing, wherein the second fluid connection comprises, between the combustible fluid inlet and the second pipe, a second connection part included in the casing, and wherein the combustion head is situated outside of the casing (Elements 10, 11, 12, and the connections thereof to the fluid inlets).

Regarding claim 11, Iseda, as modified by DeBellis and Aldrich, discloses the heating device of Claim 1, wherein the first pipe is rigid (“3 indicates a ceramic inner tube” paragraph [0016]).

Regarding claim 13, Iseda, as modified by DeBellis and Aldrich, discloses the heating device of Claim 1, wherein the first pipe has an angle, and wherein said section of the second pipe is bent (“when the inner pipe 3 tilts downward due to the external force from the outer pipe 2, a part of the gas supply pipe 24 installed in the inner pipe 3 is configured as the flexible pipe 25. The gas supply pipe 24 and the flame holder 23 are also tilted according to the tilting, and a large force is not applied to the inner pipe in this respect” paragraph [0028]).

Regarding claim 14, Iseda, as modified by DeBellis and Aldrich, discloses the heating device of Claim 1, wherein the heat-emitting tube and the first pipe form part of a same piece (Element 3 forms the first pipe and the heat-emitting tube).

Regarding claim 15, Iseda, as modified by DeBellis and Aldrich, discloses heating equipment comprising the heating device according to Claim 1, the heating device configured for heating at least one of earth for decontamination, a sauna, a furnace, a tunnel furnace, and a chemical bath (“Reference numeral 4 denotes a furnace wall to which the radiant tube is attached” paragraph [0016]).

Regarding claim 16, Iseda, as modified by DeBellis and Aldrich, discloses a heating method, comprising: 
providing a heating device according to Claim 1 (Figure 1); 
arranging the heating device such that at least a section of the heat-emitting tube is in a zone to be heated (“Reference numeral 4 denotes a furnace wall to which the radiant tube is attached” paragraph [0016]); 
connecting fluidically the combustive fluid inlet to a combustive fluid supply (10); 
connecting fluidically the combustible fluid inlet to a combustible fluid supply (Upstream portion of 24); 
starting the means for moving fluid (As indicated, the rear housing constitutes means for moving fluid. “Starting” is interpreted to mean that air is moving through this housing. This must occur for combustion to take place.); and 
igniting the flame at the combustion head (“during combustion at a high temperature” paragraph [0025]).

Regarding claim 17, Iseda, as modified by DeBellis and Aldrich, discloses the heating device of Claim 1, wherein the first pipe and the second pipe are coaxial (“the gas supply tube 24 provided with the flame stabilizer 23 at the tip is inserted and supported coaxially” paragraph [0024]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iseda, in view of DeBellis, in view of Aldrich, and further in view of Parker (US 2820447 A), hereinafter Parker.

Regarding claim 7, Iseda, as modified by DeBellis and Aldrich, discloses the heating device of Claim 1. 

Iseda, as modified by DeBellis and Aldrich, does not disclose wherein the combustion head is mechanically coupled to the first part of the heat-emitting tube by coupling elements fixed to the combustion head and slidably arranged along one or more of an inner surface of the second pipe and an inner surface of the heat-emitting tube.

However, Parker teaches wherein the combustion head is mechanically coupled to the first part of the heat-emitting tube by coupling elements fixed to the combustion head and slidably arranged along one or more of an inner surface of the second pipe and an inner surface of the heat-emitting tube (“flame retention nozzle 50… is concentrically spaced within the heater tube, as by means of three spacers 70 best shown in Fig. 6” column 3, line 50).

    PNG
    media_image4.png
    312
    697
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    377
    313
    media_image5.png
    Greyscale

In view of Parker’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the combustion head is mechanically coupled to the first part of the heat-emitting tube by coupling elements fixed to the combustion head and slidably arranged along one or more of an inner surface of the second pipe and an inner surface of the heat-emitting tube as is taught in Parker, in the heating device disclosed by Iseda.
One would have been motivated to include wherein the combustion head is mechanically coupled to the first part of the heat-emitting tube by coupling elements fixed to the combustion head and slidably arranged along one or more of an inner surface of the second pipe and an inner surface of the heat-emitting tube because Parker states that these features concentrically space the head from the heat-emitting tube. Therefore, including the features will promote a more even distribution of the heat.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iseda, in view of DeBellis, in view of Aldrich, and further in view of Collier (US 4705022 A), hereinafter Collier.

Regarding claim 8, Iseda, as modified by DeBellis and Aldrich, discloses the heating device of Claim 1. 

Iseda, as modified by DeBellis and Aldrich, does not disclose wherein the heat-emitting tube comprises a section configured for disassembly.

However, Collier discloses wherein the heat-emitting tube comprises a section configured for disassembly (“tube 35 is constructed of three separate sections 60, 61 and 62 (FIG. 1) to facilitate manufacture of the tube and assembly of the tube with the burner head 30 and also to facilitate repair of the tube” column 4, line 24).

    PNG
    media_image6.png
    298
    886
    media_image6.png
    Greyscale

In view of Collier’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the heat-emitting tube comprises a section configured for disassembly as is taught in Collier, in the heating device disclosed by Iseda.
One would have been motivated to include wherein the heat-emitting tube comprises a section configured for disassembly because Collier states that separate sections facilitates assembly and repair.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Iseda, in view of DeBellis, in view of Aldrich, and further in view of Bailey (US 4355973 A), hereinafter Bailey.

Regarding claims 9 and 10, Iseda, as modified by DeBellis and Aldrich, discloses the heating device of Claim 1.

Iseda, as modified by DeBellis and Aldrich, does not explicitly disclose wherein the second pipe is configured to support a temperature of at least 300°C, or wherein the second pipe comprises a metal (2 is explicitly metal and 3 is ceramic which are materials suitable for high temperature applications).

However, Bailey teaches wherein the second pipe is configured to support a temperature of at least 300°C, and wherein the second pipe comprises a metal (“The fuel gas tubes 37 may, as is known in the art, be of ceramic or ultra-high temperature metal alloy” column 3, line 40).

    PNG
    media_image7.png
    498
    512
    media_image7.png
    Greyscale

Iseda does not explicitly disclose wherein the second pipe comprises a metal. However, the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Iseda, in view of DeBellis, and further in view of Parker.

Regarding claim 18, Iseda discloses a heating device, comprising: 
a combustive fluid inlet (The rear opening of 3 near element 9); 
a combustible fluid inlet (The combustible fluid enters through 24); 
a combustion head configured to emit a flame (23); 
a first fluid connection comprising a first pipe and connected fluidically to the combustive fluid inlet and to the combustion head (3); 
a second fluid connection comprising a second pipe connected fluidically to the combustible fluid inlet and to the combustion head (24 and 25), at least a section of the second pipe being housed in the first pipe, said section being flexible (“The gas supply pipe 24 is partially configured as a flexible pipe 25” paragraph [0024] of the translation); 
a heat-emitting tube having a first part in fluid communication with the first fluid connection and configured to receive the combustion head and a flame emitted by the combustion head (A downstream portion of 3); 
a fluid outlet connected fluidically to the first part of the heat-emitting tube via a second part of the heat-emitting tube (The outlet of 3); and 

the combustive fluid inlet and the combustion head via the first fluid connection (Air travels in through 10 and enters 3 at 9); and 
the first part of the heat-emitting tube and the second part of the heat-emitting tube (Air travels through pipe 3), and 
wherein the combustion head and the combustible fluid inlet are separated by a distance, and wherein that the combustion head and the combustive fluid inlet are separated by a distance (Figure 1). 

Iseda does not disclose:
wherein the combustion head and the combustible fluid inlet are separated by a distance of at least 50cm, and wherein that the combustion head and the combustive fluid inlet are separated by a distance of at least 50cm,
wherein the combustion head is mechanically coupled to the first part of the heat-emitting tube by coupling elements comprising rigid radial rods fixed to the combustion head and slidably arranged along one or more of an inner surface of the second pipe and an inner surface of the heat-emitting tube.

However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Iseda discloses that the combustion head is separated by a distance from the fluid inlets, but does not specifically recite at least 50cm. Achieving at least 50cm is a results-effective variable because DeBellis states “the recuperator 106 length can be varied to either increase efficiency or reduce weight. This 

Iseda does not disclose wherein the combustion head is mechanically coupled to the first part of the heat-emitting tube by coupling elements comprising rigid radial rods fixed to the combustion head and slidably arranged along one or more of an inner surface of the second pipe and an inner surface of the heat-emitting tube.

However, Parker teaches wherein the combustion head is mechanically coupled to the first part of the heat-emitting tube by coupling elements comprising rigid radial rods fixed to the combustion head and slidably arranged along one or more of an inner surface of the second pipe and an inner surface of the heat-emitting tube (“flame retention nozzle 50… is concentrically spaced within the heater tube, as by means of three spacers 70 best shown in Fig. 6” column 3, line 50).

In view of Parker’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the combustion head is mechanically coupled to the first part of the heat-emitting tube by coupling elements comprising rigid radial rods fixed to the combustion head and slidably arranged along one or more of an inner surface of the second pipe and an inner surface of the heat-emitting tube as is taught in Parker, in the heating device disclosed by Iseda.
One would have been motivated to include wherein the combustion head is mechanically coupled to the first part of the heat-emitting tube by coupling elements comprising rigid radial rods fixed to the combustion head and slidably arranged along one or more of an inner surface of the second pipe and an .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Iseda, in view of DeBellis, and further in view of Shu (CN 107685074 A), hereinafter Shu.

Regarding claim 19, Iseda discloses an installation comprising a heating device, the heating device comprising: 
a combustive fluid inlet (The rear opening of 3 near element 9); 
a combustible fluid inlet (The combustible fluid enters through 24); 
a combustion head configured to emit a flame (23); 
a first fluid connection comprising a first pipe and connected fluidically to the combustive fluid inlet and to the combustion head (3); 
a second fluid connection comprising a second pipe connected fluidically to the combustible fluid inlet and to the combustion head (24 and 25), at least a section of the second pipe being housed in the first pipe, said section being flexible (“The gas supply pipe 24 is partially configured as a flexible pipe 25” paragraph [0024] of the translation); 
a heat-emitting tube having a first part in fluid communication with the first fluid connection and configured to receive the combustion head and a flame emitted by the combustion head (A downstream portion of 3); 
a fluid outlet connected fluidically to the first part of the heat-emitting tube via a second part of the heat-emitting tube (The outlet of 3); and 
means for moving fluid configured to create a movement of fluid (As indicated above, the “means” may comprise “the casing containing one or more of the fluid connection parts.” Therefore, elements 10, 11, and the casing in general constitute a means for moving fluid) between: 
the combustive fluid inlet and the combustion head via the first fluid connection (Air travels in through 10 and enters 3 at 9); and 

wherein the combustion head and the combustible fluid inlet are separated by a distance, and wherein that the combustion head and the combustive fluid inlet are separated by a distance (Figure 1).
Iseda does not disclose an earth decontamination installation comprising a mass of earth and a heating device, wherein the combustive fluid inlet, the combustible fluid inlet and the fluid outlet are located outside the mass of earth, and at least part of the heat-emitting tube is located within the mass of earth, or
wherein the combustion head and the combustible fluid inlet are separated by a distance of at least 50cm, and wherein that the combustion head and the combustive fluid inlet are separated by a distance of at least 50cm.

However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Iseda discloses that the combustion head is separated by a distance from the fluid inlets, but does not specifically recite at least 50cm. Achieving at least 50cm is a results-effective variable because DeBellis states “the recuperator 106 length can be varied to either increase efficiency or reduce weight. This design option will trade off system efficiency for weight in a compact, low pressure drop design” (column 12, line 58). Air is heated by the counter current flow as it travels toward the combustion head. Preheating the combustion air improves efficiency. The length of travel through this section is a factor that determines the degree to which the air is preheated. DeBellis points out that there is a tradeoff between efficiency and weight. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the distance to the combustion head, because the selection of distance 

Iseda, as modified by DeBellis, does not disclose an earth decontamination installation comprising a mass of earth and a heating device, wherein the combustive fluid inlet, the combustible fluid inlet and the fluid outlet are located outside the mass of earth, and at least part of the heat-emitting tube is located within the mass of earth.

However, Shu teaches an earth decontamination installation (“pollutants in the soil are heated to a sufficient temperature so that the pollutants can be volatilized or separated from the soil” paragraph [0004]) comprising a mass of earth and a heating device (“soil is first stacked to form the first soil layer 2.1, and then the thermal desorption treatment component 3 is placed on the first soil layer 2.1” paragraph [0049]), wherein the combustive fluid inlet, the combustible fluid inlet and the fluid outlet are located outside the mass of earth (“the heat source 12 generates high temperature gas, and the high temperature gas is a high temperature gas such as high temperature flue gas generated by gas combustion” paragraph [0064]), and at least part of the heat-emitting tube is located within the mass of earth (“The high-temperature gas generated by the heat source 12 enters the hot gas delivery pipe 7” paragraph [0064]).

    PNG
    media_image8.png
    382
    628
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    527
    547
    media_image9.png
    Greyscale

Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 163 USPQ 673 (1969). In this case, Iseda discloses a radiant tube combustion heater, but does not disclose all potential uses. Shu teaches that a soil decontamination installation may rely on a radiant tube combustion heater. The combination of these references results, predictably, in no more or less than the sum of the constituent parts. The court has also held that “the convenience of putting… together… elements in one machine, though perhaps a matter of great convenience does not produce a new or different function.”  Id. at 60, 163 USPQ at 674.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Farone (US 6439224 B1) “the fuel line 98 is a rigid metal tube and is removably mounted to the air passage 96. However, it is expected that flexible tubing may also be used”

    PNG
    media_image10.png
    436
    356
    media_image10.png
    Greyscale

Wunning (US 5305732 A) “Individual pipe pieces 16 can readily be replaced by spare pieces in case of need”

    PNG
    media_image11.png
    875
    412
    media_image11.png
    Greyscale

Acton (US 5127826 A) “Radial pegs 38 centre the flame tube 12”

    PNG
    media_image12.png
    393
    869
    media_image12.png
    Greyscale

Ahmady (US 20050175944 A1) “centered concentrically within the tube by a plurality of circumferentially spaced spokes or vanes 18c”

    PNG
    media_image13.png
    505
    724
    media_image13.png
    Greyscale

Smirnov (US 6024083 A) “the inner tube 35 may be divided into a recuperator portion 60 and a firing tube portion 61”

    PNG
    media_image14.png
    285
    846
    media_image14.png
    Greyscale

Nelson (US 5482402 A) “Method and apparatus for heating subsurface soil for decontamination”
Balch (US 5228804 A) “Method and apparatus for hydrocarbon-contaminated soil remediation”

    PNG
    media_image15.png
    491
    643
    media_image15.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799